                      IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA


                                AUGUSTA DIVISION


CLAIRE LOGGINS,.

             Plaintiff,

      V.                                             CV 118-174


A.T.A.T.,

             Defendant.



                                      ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Couit ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion

DISMISSES this case, and CLOSES this civil action.

      SO ORDERED this 10 day of December, 2018, at Augusta, Georgia.




                                        J. RAim\L HAM., CHIEF JUDGE
                                        UNITJJD STATES DISTRICT COURT
                                           JTHERN district of GEORGIA
